Upon consideration of the petition filed by State of NC on the 16th of July 2014 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 31st of August 2016."
The following order has been entered on the motion filed on the 16th of July 2014 by State of NC for Temporary Stay:
"Motion Ex Mero Motu, Dissolved nunc protunc by order of the Court in conference, this the 31st of August 2016."